Title: To John Adams from Timothy Pickering, 21 September 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 21. 1797.

I inclose the copy of a letter from Robert Morris Esqr. dated yesterday, accompanied with information from a Mr. Rees who is attending the treaty held at his request with the Seneka Indians at Genesee River, where doubtless the Chief of others of the six Nations are assembled. It confirms our other accounts of the attempts of the Spaniards to seduce the Indians from our Territory, with a view to expected hostilities.
Since my last I have received the inclosed letter from Robert Coleman Esqr. and a letter from Charles Hall Esqr. recommending Dr. James Hall of Yorktown for the office of Treasurer of the Mint.
I have the honor to be / with great respect, / sir, your most obt. servt.

Timothy Pickering